         Case 1:17-cv-18398-MBH Document 3 Filed 07/08/20 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **          *
                                               *
  TROY HILL,                                   *
                                               *
                     Plaintiff,
                                               *
                                                   Nos. 17-1839C; 17-18398C
             v.                                *
                                                   Filed: July 8, 2020
                                               *
  UNITED STATES,                               *
                                               *
                     Defendant.
                                               *
   * * * * * * * * * * * * * * * * **          *
                                  ORDER

       The court is in receipt of plaintiffs’ notice of voluntary dismissal of the above-
captioned plaintiff’s claims in the case Kiana Craddock Boone, et al. v. United States,
Case No. 17-1839C. The claims associated with the above-captioned plaintiff are, hereby,
SEVERED from the case of Kiana Craddock Boone, et al. v. United States, Case No. 17-
1839C, and shall be reorganized, for case management purposes, into the above-
captioned case, Troy Hill v. United States, and assigned Case No. 17-18398C. The court
DISMISSES WITH PREJUDICE the claims of Troy Hill. The Clerk’s Office shall enter
JUDGMENT consistent with this Order. Neither the dismissal of the claims of the plaintiff
herein nor the entry of judgment by the Clerk’s Office shall affect this court’s jurisdiction
over the remaining plaintiffs in the case of Kiana Craddock Boone, et al. v. United States,
Case No. 17-1839C.


       IT IS SO ORDERED.
                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge
